t c memo united_states tax_court fred b barbara and lisa m barbara petitioners v commissioner of internal revenue respondent docket no filed date john k flaherty for petitioners michael t shelton for respondent memorandum findings_of_fact and opinion morrison judge the respondent hereinafter the irs issued a notice_of_deficiency to the petitioners fred b barbara and lisa m barbara regarding tax years and the notice_of_deficiency determined the following deficiencies and penalties year deficiency dollar_figure -0- big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure the notice_of_deficiency made adjustments to the barbaras’ income for the and years no deficiency was determined for and the amount of the deficiency for that year is not directly before us however whether mr barbara materially participated in his lending business during is relevant because it affects the amounts of net-operating loss available for carrying forward to and the barbaras filed a timely petition under sec_6213 for redetermination of the deficiencies and sec_6662 penalties we have jurisdiction under sec_6214 the parties have resolved all issues in the case except for the following whether mr barbara materially participated in his lending business during each year from through we hold that he did and whether the barbaras are liable for sec_6662 penalties for and we 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure hold that they are liable if rule_155_computations show underpayments and substantial understatements for those years findings_of_fact the barbaras resided in florida when they filed their petition for many years fred barbara owned and managed barbara trucking a chicago-area garbage-collection and waste-management business in mr barbara sold barbara trucking for tens of millions of dollars mr barbara used the proceeds from the sale of barbara trucking to start a money-lending business this business capitalized on the network of contacts in the chicago construction industry that he had developed while running barbara trucking in conducting the lending business he usually lent the money in his personal capacity but on a few occasions he lent the money through a family_trust or a closely held limited_liability_company barbara capital ii llc this llc is treated as a partnership for federal tax purposes the office of the lending business was at the intersection of archer avenue and canal street in chicago the office was staffed by two full-time employees an accountant and a secretary mr barbara performed all executive functions for the lending business he decided when to make loans he decided how to handle defaulted loans he managed over outstanding loans during the years at issue he had no other significant work-related demands on his time besides the lending business during the years mr barbara split his time between chicago and florida for each year he was in chicago of his time and in florida of his time he worked at least days in a year proportioned between chicago and florida on a basis when in chicago mr barbara lived either in his house in oak brook or his condominium on chicago’s north side he was in the chicago office for about hours each work day when there he was working on the lending business he kept a regular schedule therefore he was in the chicago office at least hours per year working on the lending business computed as follows days dollar_figure hours hours per year when in florida mr barbara lived in a house that he had purchased in he called the chicago office every day when it opened pincite a m he also communicated with the office at other times through telephone fax and e-mail he averaged at least two hours of work per day on the lending business while in florida this means that he worked at least hours per year on the lending business while he lived in florida computed as follows days hours hours per year during the irs’s examination and before it issued the notice_of_deficiency revenue_agent heriberto j sanchez proposed penalties under sec_6662 for and at that time sanchez’s immediate supervisor was supervisory revenue_agent s j andrews on date andrews signed a civil-penalty-approval form approving assertion of the penalties under sec_6662 and b for and opinion mr barbara materially participated in the lending business during each year from through sec_162 and sec_212 allow taxpayers to deduct certain business and investment_expenses but sec_469 limits those deductions when they arise from passive activities a passive_activity is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer materially participates in an activity if such participation is regular continuous and substantial sec_469 regulations provide seven alternative tests to determine whether a taxpayer has materially participated in an activity for the taxable_year sec_1_469-5t temporary income_tax regs fed reg date the seventh test is met if the taxpayer participates more than hours in the activity during the year and the facts and circumstances show that the participation was regular continuous and substantial id paras a b iii fed reg the parties agree that the activity at issue is all of mr barbara’s lending whether loans were made individually or through an entity for each year mr barbara’s total hours participating in the lending business were hours or more while in chicago and hours or more while in florida thus his total hours participating in the lending business each year were or more this exceeds the 100-hour threshold that is part of the seventh regulatory test both while he was in chicago and in florida mr barbara’s participation in the lending business was regular continuous and substantial the seventh regulatory test is therefore met regarding this issue we need not determine which party has the burden_of_proof because a preponderance_of_the_evidence supports our findings_of_fact see 131_tc_185 supplementing tcmemo_2007_340 the barbaras are liable for the sec_6662 penalties to the extent rule_155_computations show there are underpayments and substantial understatements of tax sec_6662 and b imposes a penalty equal to of any underpayment that arises from a substantial_understatement_of_income_tax an understatement is equal to the correct_tax minus the tax actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if both of the following conditions are met the amount of the understatement exceeds of the correct_tax and the amount of the understatement exceeds dollar_figure sec_6662 a reasonable-cause exception to the sec_6662 penalty is found in sec_6664 which provides that no penalty is imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6751 provides that n o penalty shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination under sec_7491 the irs has the burden of production with respect to the sec_6662 penalty to meet this burden the irs must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 the irs’s burden of production under sec_7491 includes establishing compliance with the supervisory-approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 once the irs meets this burden of production the taxpayer must come forward with persuasive evidence that the irs’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs the irs contends that the barbaras are liable for sec_6662 penalties for and to the extent that for any of the years the rule computation shows that there is a substantial_understatement of tax if the rule_155_computations show that there exist underpayments and substantial understatements this will satisfy the irs’s burden of production the irs has satisfied its burden of production with respect to the supervisory-approval requirement the initial determination to impose the sec_6662 penalties was made by sanchez and approved by his immediate supervisor andrews in their post-trial briefs the barbaras’ only argument against the imposition of the penalties was as follows in addition should the court not find in favor of the petitioners the petitioners believe that no penalties under sec_6662 should apply specifically as stated in regulation a no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing by the taxpayer that there was reasonable_cause for and the taxpayer acted in good_faith with respect to such portion the parties resolved all nonpenalty issues in the case except for the issue of whether mr barbara materially participated in the lending business in this context the barbaras’ contention that they are not liable for penalties if the court does not find in their favor is an argument that the barbaras had reasonable_cause and good_faith for filing returns as if mr barbara materially participated in the lending business because we find in the barbaras’ favor on the material- participation issue it is not necessary to reach their argument that they had reasonable_cause and good_faith with respect to whether mr barbara materially participated in his lending business there were other adjustments in the notice_of_deficiency that are unrelated to whether mr barbara materially participated in the lending business many of these adjustments were conceded by the barbaras and could result in underpayments for the years at issue however the barbaras did not argue that the reasonable-cause exception applies to any portions of underpayments due to these conceded adjustments the barbaras did not propose findings_of_fact regarding these conceded adjustments the record does not show that the reasonable-cause exception applies to these conceded adjustments the barbaras did not make any arguments on brief about these conceded adjustments or the applicability of the reasonable-cause exception to these conceded adjustments in summary the barbaras do not argue and the record does not support the applicability of the reasonable-cause exception as to these conceded adjustments we hold that the barbaras are liable for the sec_6662 penalties to the extent rule_155_computations show there are underpayments and substantial understatements of tax to reflect the foregoing decision will be entered under rule
